Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-10 and 12-13 and Species 1a.i, 2a, 3a, and 4b with traverse in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the ground(s) that for both the groups and species, there is no search burden. The traversal is found persuasive with respect to Species 1.a.i-1.a.iii.
The argument is not found persuasive with respect to the Groups and remaining Species because first, these different groups and species are demonstrated by the different classifications and text searches and second, the species are non-obvious variants requiring unique searches; the prior art applicable to one invention would not likely be applicable to another invention.
As such, the requirement for election of species of 1.a.i-1.a.iii is withdrawn. The remaining restriction/election requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2173.03.

Claims 1 and 2 recite “measuring the thrust generated by the engine core”, however, it is disclosed in PG-PUB in paragraphs ¶0142-¶0146 to calculate the engine core using equations 1 to 3. The disclosure fails to provide any direction nor guidance for the sensor to measure engine core thrust; rather it teaches the calculation of the trust generated by equations and measuring temperature, pressure, and air velocity. Turning to MPEP 2173.03, the claim is indefinite because of the inconsistency between the claimed subject matter and the specification disclosure. For the purpose of examining little patentable weight is given to the measurement of the thrust generated by engine core and interpret it as determining of the thrust generated by engine core.
The remaining claims are rejected due to their dependency. Applicant can overcome the rejection by amending claim as “determining the thrust generated by the engine core”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20150134270 A1, “Long”), Parfitt (US 20030177824 A1, “Parfitt”), Moniz (US 20180171816 A1,” Moniz”).
Long in Figs.1-8 discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), the method comprising: measuring a total thrust (¶0059-FN0) generated by the engine (12); the thrust generated by the engine core (¶0033- 
Long fails to disclose 1) measuring the thrust generated by the engine core, associating the engine core thrust with the engine performance parameter 2) determining a thrust generated by the propulsive fan, associating the fan thrust with another engine performance parameter, 3) based on total thrust and engine core thrust determining a thrust generated by the propulsive fan.
Praffit in Fig. 2 teaches measuring the thrust (25) generated by the engine core (18), associating the engine core thrust (25) with the second engine performance parameter (for example Pressure in mid-nozzle or upstream ¶0073-0075).



Moniz in Figs.1-2 teaches associating the fan (40) thrust (¶0029 - propulsive thrust) with the first engine performance parameter (for example rotational speed of fan shaft 44 as taught in ¶0025 or torque or angular shaft position as disclosed in ¶0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine thrust generated by fan and associating it with an engine performance parameter as taught by Moniz for Long’s method.  One of ordinary skill in the art would know that the total thrust generated by engine is combination the thrust from fan and engine core and correlating the thrust to each performance parameter makes the control of engine more accurate.
Long discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), with measuring a total thrust (FN0) generated by the engine (12), measuring different engine performance parameters (fan speed or air pressure in entry of engine core as disclosed at e.g., ¶0027), providing power setting parameters (adaptive filters). Long also discloses the total thrust of engine (FN0) is a combination of thrust generated by fan and thrust generated by engine core (¶0033). Long doesn’t expressly disclose measuring thrust by engine core and fan as two different parts of total thrust generated by engine. Moniz teaches the total thrust generated by engine is a combination of thrust generated by fan and engine core (¶0029 – propulsion thrust from bypass airflow passage 56 plus thrust from combustion gases 66 from exhaust nozzle 32). Prafitt teaches measuring the thrust (25) generated by the engine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measuring thrust generated by core as taught by Prafitt for Long’s method and based on the total thrust and core engine thrust determining the fan thrust. One of ordinary skill in art would know that thrust is created as both the bypass stream (generated by the fan) and the exhaust stream (exiting the turbine) are expelled through exhaust nozzle system and the fan thrust can be determined by subtracting engine core thrust from total measured engine thrust and determining fan thrust from the subtracting the core engine thrust from the total thrust at least has the benefit of creating less errors in the potential measurements and therefore derives more accurate results.
Regarding claim 3, Long further discloses the temperature and pressure (¶0027 and ¶0034) are measured by a test rig (FIG.1 and 2) comprising the core nozzle (39).
Regarding claim 4, Long further discloses the test rig (FIG.3) further comprises: a nacelle (38 and ¶0031) arranged to receive the engine core (36) and the propulsive fan (30), wherein the nacelle (38) at least partially defines a bypass duct around the engine core (36).
Regarding claim 5, Long further discloses the test rig (FIG.1 and 2) is arranged to support the gas turbine engine (12) and comprises load cells (FIG.2 load cell ¶0031) for measuring the total thrust generated by the engine (¶0031).
Regarding claim 6, Long further discloses the first power setting parameter (e.g., ¶0008- adaptive filters) correlates the first engine performance parameter (e.g., ¶0059 spool speed) to the fan thrust (¶0033); and the second power setting parameter (e.g., ¶0008- adaptive filters) correlates the second engine performance parameter (e.g., ¶0034 pressure of inlet air flow by sensor 24C) to the engine core thrust (¶0033).

Examiner takes Official Notice it is common knowledge in the art to use a limited range of values for performance parameters that the measurements are carried out when developing correlations for dependent parameters such as thrust and correlating them to independent parameters. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant's invention to modify Long's method to limit the range of performance parameters for the benefit of more accurate results. The correlations based on experimental measurements are valid only for a limited range of independent parameters.

Regarding claim 7, Long further discloses wherein measuring the total thrust (FN0) and engine core (36) thrust comprises: operating the engine at an output level (¶0016-target value); allowing the operation of the engine to stabilize (e.g., ¶0047) ; determining the first and second power setting parameter (spool speed and air pressure) at the output level (¶0016- target values); and changing the output level and repeating the steps of allowing the operation of the engine to stabilize and determining the first and second power setting parameter (adaptive filters) at the output level (target values).
Regarding claim 8, Long further discloses wherein the first engine performance parameter comprises a parameter selected from: rotational speed (N1) of a shaft (34A) driven by a turbine (33A) of the engine core (36).
Regarding claim 9, Long further discloses wherein the second engine performance parameter comprises a parameter selected from: an air pressure (¶0031) or temperature at the entry or exit of the engine core (36).
Regarding claim 10, Long further discloses outputting the first power setting parameter (adaptive filters) to a first data card associated with the fan; and outputting the second power setting parameter (adaptive filters) to a second data card associated with the engine core (36), wherein the first and second data cards are arranged to be coupled to an engine control unit (22) of the assembled engine (12).
Regarding claim 12, Long further discloses the engine core (36) comprises a turbine (33A) a compressor (32A), a core shaft (34A) connecting the turbine (33A) to the compressor (32A), and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; and the fan comprises a plurality of fan blades.
Regarding claim 13, Long further discloses the turbine is a first turbine (33A), the compressor is a first compressor (32A) , and the core shaft is a first core shaft (34A); the engine core (36) further comprises a second turbine (33B), a second compressor (32B), and a second core shaft (34B) connecting the second turbine (33B) to the second compressor (32B); and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher (high spool N2) rotational speed than the first core shaft (low spool N1).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, Moniz, Slater, and Brower (US5365795A, “Brower”).

Regarding claim 2, Long fails to disclose measuring the engine core thrust comprises: measuring a temperature and pressure at an entry of a core nozzle; and determining the engine core thrust generated based on the measured temperature and pressure.
However, Prafitt teaches measuring the engine core (18) thrust comprises: measuring pressure at an entry of a core nozzle (¶0073-0075 upstream of nozzle 24); and determining the engine core thrust generated based on the measured pressure (Prafitt considers different sources of drag and reduces from thrust term 25 to determine net engine core).

Long and Prafitt fail to disclose measuring a temperature at an entry of a core nozzle based on measured temperature. 
However, Brower in Fig.2 and Col.16 line 12 teaches measuring a temperature at an entry of a core nozzle (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine temperature at the entry of nozzle of turbine engine core of Praffit and Long as taught by Brower. One of ordinary skill in the art would know that the using temperature and pressure measurement at entry of nozzle to determine the air flow and engine core thrust as a more accurate method of determining thrust generated by engine core.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856